Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “705a,” “705b,” and “715b.”  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 17 is objected to because of the following informality:  
In claim 17, “the apparatus” lacks proper antecedent basis and should read “the antenna alignment device”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


Claims 1-8, 10-12, and 14-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Smoyer et al. (US PGPUB 2009/0033576 A1), hereinafter known as Smoyer.
Regarding claim 1, Smoyer discloses (Fig. 2A and 2B) a method, comprising: receiving, with a computing system (202), a first signal from a first sensor (208a) and a second signal from a second sensor (208d), the first sensor (208a) and the second sensor (208d) being attached to a first antenna (204) and disposed apart from each other along a horizontal plane that is perpendicular to a direction from which the first antenna (204) receives signals, the first signal and the second signal being generated in response to receiving an original signal (210) that is transmitted from a second antenna that is physically located a distance away from the first antenna ([0030]); analyzing, with the computing system (202), the first signal and the second signal to determine which signal is stronger ([0030], [0031], and [0040]); and based on a determination that one of the first signal and the second signal is greater than the other, sending ([0032]), with the computing system (202), a first output signal indicating to rotate the first antenna horizontally about a vertical axis toward the second antenna, and repeating the receiving and analyzing processes until a difference between the first signal and the second signal has been reduced to within a predetermined threshold similarity value ([0032] and [0040]).

    PNG
    media_image1.png
    320
    481
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    382
    507
    media_image2.png
    Greyscale

Regarding claim 3, Smoyer further discloses (Fig. 2B) wherein the first sensor (208a) and the second sensor (208d) are radio frequency ("rf") sensors and wherein the original signal is a rf signal ([0030]).
Regarding claim 4, Smoyer further discloses (Fig. 5) wherein sending the first output signal comprises sending the first output signal to a display device (504) to indicate to a user which horizontal direction to manually rotate the first antenna horizontally about the vertical axis toward the second antenna ([0032]).

    PNG
    media_image3.png
    518
    534
    media_image3.png
    Greyscale


Regarding claim 6, Smoyer further discloses (Fig. 2A and 2B) further comprising: receiving, with the computing system, a third signal from a third sensor (208b) and a fourth signal from a fourth sensor (208c), the third sensor (208b) and the fourth sensor (208c) being attached to the first antenna and disposed apart from each other along a vertical plane that is perpendicular to the direction from which the first antenna (204) receives signals, the third signal and the fourth signal being generated in response to receiving the original signal that is transmitted from the second antenna ([0030]);  analyzing, with the computing system (202), the third signal and the fourth signal to determine which signal is stronger ([0030]); and based on a determination that one of the third signal and the fourth signal is greater than the other, sending ([0030], [0031], and [0040]), with the computing system (202), a second output signal indicating to rotate the first antenna vertically about a horizontal axis toward the second antenna ([0032]), and repeating the receiving and analyzing processes until a difference between the third signal and the fourth signal has been reduced to within the predetermined threshold similarity value ([0032] and [0040]).
Regarding claim 7, Smoyer further discloses (Fig. 5) wherein sending the second output signal comprises sending the second output signal to a display device (504) to indicate to a user which vertical direction to manually rotate the first antenna vertically about the horizontal axis toward the second antenna ([0032]).
Regarding claim 8, Smoyer further discloses (Fig. 4) wherein sending the second output signal comprises sending the second output signal to a motorized actuator (412; [0036]) that automatically causes the first antenna to rotate vertically about the horizontal axis toward the second antenna ([0026], [0032], [0036]).
Regarding claim 10, Smoyer discloses (Fig. 2A, 2B, and 5) an antenna alignment device, comprising: at least one processor (510); and a non-transitory computer readable medium (512) communicatively coupled to the at least one processor (510), the non-transitory computer readable medium (512) having stored thereon 
Regarding claim 11, Smoyer further discloses (Fig. 4) wherein the antenna alignment 2device (202) comprises at least one of a microprocessor, a microcontroller, a processor (402), a portable computer, a server, a distributed computing system, or a cloud-based computing system.
Regarding claim 12, Smoyer further discloses (Fig. 2B) wherein the first sensor (208a) and the second sensor (208d) are radio frequency ("rf") sensors and wherein the original signal is a rf signal ([0030]).
Regarding claim 14, Smoyer further discloses (Fig. 2A) wherein the first antenna (204) comprises at least one of a parabolic reflector-based antenna (204), a Yagi-Uda antenna, a beam antenna, a parasitic array antenna, a loop antenna, a dipole antenna, or a monopole antenna.
Regarding claim 15, Smoyer further discloses (Fig. 5) wherein sending the first output signal comprises sending the first output signal to a display device (504) to indicate to a user which horizontal direction to manually rotate the first antenna horizontally about the vertical axis toward the second antenna ([0032]).
Regarding claim 16, Smoyer further discloses (Fig. 4) wherein sending the first output signal comprises sending the first output signal to a motorized actuator (412; [0036]) that automatically causes the first antenna to rotate horizontally about the vertical axis toward the second antenna ([0026], [0032], [0036]).
Regarding claim 17, Smoyer further discloses (Fig. 2A and 2B) wherein the set of instructions, when executed by the at least one processor, further causes the apparatus to: receive a third signal from a third sensor (208b) and a fourth signal from a fourth sensor (208c), the third sensor (208b) and the fourth sensor (208c) being attached to the first antenna and disposed apart from each other along a vertical plane that is perpendicular to the direction from which the first antenna (204) receives signals, the third signal and the fourth signal being generated in response to receiving the original signal that is transmitted from the second antenna ([0030]);  analyze the third signal and the fourth signal to determine which signal is stronger ([0030]); and based on a determination that one of the third signal and the fourth signal is greater than the other ([0030], [0031], and [0040]), send a second output signal indicating to rotate the first antenna vertically about a horizontal axis toward the second antenna ([0032]), and repeat the receiving and analyzing processes until a difference between the third signal and the fourth signal has been reduced to within the predetermined threshold similarity value ([0032] and [0040]).
Regarding claim 18, Smoyer further discloses (Fig. 5) wherein sending the second output signal comprises sending the second output signal to a display device (504) to indicate to a user which vertical direction to manually rotate the first antenna vertically about the horizontal axis toward the second antenna ([0032]).
Regarding claim 19, Smoyer further discloses (Fig. 4) wherein sending the second output signal comprises sending the second output signal to a motorized actuator (412; [0036]) that automatically causes the first antenna to rotate vertically about the horizontal axis toward the second antenna ([0026], [0032], [0036]).
Regarding claim 20, Smoyer discloses (Fig. 2A, 2B, and 5) an antenna alignment system, comprising:  a first sensor (208a); a second sensor (208d); and a computing system (500), comprising: at least one processor (510); and  a non-transitory computer readable medium (512) communicatively coupled to the at . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Smoyer in view of Olsson et al. (US PGPUB 2016/0056523 A1), hereinafter known as Olsson.
Regarding claim 9, Smoyer does not specifically teach wherein the second antenna is not in line of sight of the first antenna.
However, Olsson teaches (Fig. 1) wherein a second antenna (101’) is not in line of sight of a first antenna (102’).

    PNG
    media_image4.png
    651
    485
    media_image4.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Smoyer with Olsson to include “wherein a second antenna is not in line of sight of a first antenna,” as taught by Olsson, for the purpose of to avoid reflection of diffraction effects in an environment (see also [0002]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Smoyer in view of O’Neill (US Patent No. 4359733 A).
Regarding claim 13, Smoyer does not specifically teach wherein the rf sensors comprise at least one of one or more germanium diode rf detectors, one or more silicon rf detectors, one or more Schottky diode rf detectors, one or more gallium arsenide rf detectors, or one or more copper wires.
However, O’Neill teaches (col. 44, lines 24-26) wherein rf sensors comprise at least one of one or more germanium diode rf detectors, one or more silicon rf detectors, one or more Schottky diode rf detectors (col. 44, lines 24-26), one or more gallium arsenide rf detectors, or one or more copper wires.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna alignment device of Smoyer with O’Neill to include “wherein rf sensors comprise at least one of one or more germanium diode rf detectors, one or more silicon rf detectors, one or more Schottky diode rf detectors (col. 44, lines 24-26), one or more gallium arsenide rf 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONCHAN J KIM whose telephone number is (571)272-3204.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YONCHAN J KIM/Examiner, Art Unit 2845  

/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845